Citation Nr: 0212276	
Decision Date: 09/17/02    Archive Date: 09/26/02

DOCKET NO.  95-17 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUES

1. Entitlement to service connection for a neck disability.  

2. Entitlement to an initial compensable rating for defective 
hearing in the left ear.

(The issues of entitlement to service connection for a left 
shoulder disability, pes planus, a disability of the eyes, a 
skin disorder, a bilateral knee disability, post-traumatic 
stress disorder (PTSD), and entitlement to an evaluation in 
excess of 10 percent for the residuals of a head injury with 
post-traumatic headaches, will be the subject of a later 
Board decision.)


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from February 1990 to June 
1993.  His DD Form 214 indicates in part that he served in 
Southwest Asia from August 13, 1990 to April 1, 1991 and 
received the Southwest Asia Service Medal with Bronze Service 
Star times 2, as well as the Kuwait Liberation Medal-Saudi 
Arabia.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from ratings actions by the RO that denied 
service connection for a left shoulder disability, a neck 
disorder, pes planus, a disability affecting the eyes, a skin 
disability, a bilateral knee disability and PTSD, granted 
service connection for a head injury with post traumatic 
headaches, which was assigned a 10 percent rating, and 
granted service connection for defective hearing in the left 
ear, which was assigned a noncompensable (0 percent) rating.  

In May 1995 the veteran appeared and gave testimony at a 
hearing before a hearing officer at the RO.  A transcript of 
this hearing is of record.  

In a decision of November 2001, the Board denied service 
connection for neck and shoulder disorders and also denied a 
compensable rating for the veteran's defective hearing in the 
left ear and an evaluation in excess of 10 percent for his 
service connected head injury with post traumatic headaches.  
The Board remanded to the RO the issues of entitlement to 
service connection for a disability affecting the eyes, 
service connection for a bilateral knee disorder, service 
connection for PTSD, service connection for a skin disorder, 
and service connection for pes planus.  

In June 2002, the veteran appeared and gave testimony before 
the undersigned Board member in Washington, D.C.  A 
transcript of this hearing is of record.  

Because a Board decision had been rendered before affording 
the veteran a desired hearing, the Board vacated its November 
2001 decision in July 2002.  The issues listed above are now 
before the Board for appellate consideration at this time.  

The Board is undertaking additional development on the claim 
of entitlement to an increased rating for residuals of a head 
injury with post-traumatic headaches, and the claims for 
service connection for pes planus, a shoulder disability, a 
disability of the eyes, a skin disability, a bilateral knee 
disability and PTSD pursuant to authority granted by 67 Fed. 
Reg. 3009, 3104 (January 23, 2002) (to be codified at 38 
C.F.R.§ 19.9(a)(2).  When development is completed in regard 
to these matters, the Board will provide notice of the 
development as required by Rule of Practice 903 (67 Fed. Reg. 
3009, 3105 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 20.903).  After giving the notice and reviewing the 
veteran's response to the notice, the Board will prepare a 
separate decision addressing the issue of entitlement to an 
increased rating for residuals of a head injury with post-
traumatic headaches and the issues of entitlement to service 
connection for a shoulder disability, pes planus, a 
disability of the eyes, a skin disability, a bilateral knee 
disability and PTSD.  

Only the issues of entitlement to service connection for a 
neck disorder and entitlement to initial compensable rating 
for defective hearing in the left ear will be discussed in 
this decision.  


FINDINGS OF FACT

1. A current neck disability has not been demonstrated.  

2. The probative medical evidence shows that the veteran has 
level I hearing in his left ear and is not service 
connected for hearing loss in the right ear.  


CONCLUSIONS OF LAW

1. A chronic neck disability was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.303 (2002).  

2. The criteria for a compensable evaluation for hearing loss 
in the right ear have not been met during any period since 
the effective date of the grant of service connection.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321(b), 
4.85, Diagnostic Code 6100 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA), was signed into law.  This statute was 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002).  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The regulations as they apply to this case were 
not meant to confer any rights in addition to those provided 
by the VCAA.  66 Fed. Reg. 45,629 (Aug. 29, 2001).

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

The RO was cognizant of the VCAA when it last considered the 
issues of entitlement to service connection for a neck 
disability and entitlement to an initial compensable rating 
for defective hearing in the left ear that are the subject of 
this decision by the Board.  In a letter dated in March 2001, 
the RO informed the claimant of the requirements of the VCAA, 
of the evidence needed to substantiate his claim, and of who 
was responsible for obtaining evidence.  Moreover, it is 
noted that he was informed of the laws and regulations 
governing the issues on appeal in a September 1994 statement 
of the case and in supplemental statements of the case issued 
in March 1995 August 1996, and July 2001.  These documents 
served to inform him of the evidence needed to substantiate 
his claims for service connection for a neck disability and a 
compensable initial rating for defective hearing in the left 
ear.  

The veteran presented testimony at a hearing before a hearing 
officer at the RO in May 1995, and at a June 2002 hearing 
held in Washington, D.C. before the undersigned Board member.  
In addition, it appears from a review of the record that the 
clinical records relevant to the issues discussed in this 
decision have been obtained.  The veteran was invited at 
these hearings to report evidence that would substantiate his 
claims.  All reported evidence has been obtained by the RO or 
submitted by the veteran.  There is, therefore, no issue as 
to what evidence the veteran was responsible for obtaining.  
The veteran has also been afforded examinations that contain 
the information necessary to evaluate his claims.  No further 
evidentiary development could assist the veteran in 
substantiating his claims for entitlement to service 
connection for a neck disorder and a compensable initial 
rating for defective hearing in the left ear.  

In view of the above, the Board concludes that no further 
action is necessary to assist the appellant in substantiating 
these claims.  The Board will therefore proceed to consider 
the merit of these claims on the basis of the evidence 
currently of record.  

I.  Factual Basis

On the veteran's December 1989 examination prior to service 
entrance no pertinent abnormalities were reported.  The 
veteran's neck was evaluated as normal.  Review of the 
service medical records reveals that the veteran was seen in 
March 1993 with complaints of neck pain due to a parachuting 
injury that occurred the previous day.  An x-ray of the 
cervical spine was negative.  The assessments included 
strain.  On the veteran's April 1993 examination prior to 
service separation the veteran reported a neck injury 
following a parachute jump in March 1993.  On examination, 
the veteran's neck was evaluated as normal.  

On VA medical examination conducted in September 1993 the 
veteran gave a history of a neck injury sustained in a 
parachute jump during service.  Evaluation revealed forward 
flexion in the neck of 30 degrees with 12 degrees of backward 
extension.  Neck rotation was 40 degrees, right and left.  
Lateral flexion of the neck was 10 degrees, right and left.  
The veteran reported occasional neck pain on motion.  An x-
ray of the cervical spine showed that the intervertebral 
foramina appeared to be intact.  No fractures were seen and 
no lytic or blastic lesions were identified.  Disc spaces 
appeared to be intact and the bones appeared to be in good 
alignment.  No diagnosis was reported referable to the neck.

VA audiometric examination conducted in September 1993 
revealed puretone thresholds of 25, 15, 15, 15, and 20 
decibels in the right ear and 20, 15, 15, 30, and 35 decibels 
in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz.  
There was speech recognition ability of 96 percent in the 
right ear and 96 percent in the left ear.  It was noted that 
puretone averages were within normal limits in both ears.  

During VA outpatient treatment in February 1994 the veteran 
was noted to give a history of neck pain.  Evaluation of the 
cervical spine revealed that it was non-tender and 
neurovascular status was intact.  

On a hearing before a hearing officer at the RO in May 1995, 
the veteran testified that he had injured his neck during 
service as a result of an accident while parachuting.  He 
said that he still had pain in his neck.  He also reported 
problems since service with hearing in the left ear.  

The veteran received VA outpatient treatment in May 1995 for 
neck pain following a motor vehicle accident that had 
occurred that morning.  The diagnostic impression was neck 
pain.  

On VA audiological examination conducted in June 1995, 
puretone thresholds of 30, 20, 20, 20, and 20 decibels in the 
right ear and 30, 25, 35, 40, and 45 decibels in the left ear 
at 500, 1000, 2000, 3000, and 4000 hertz were reported.  The 
average for the right ear was 20 decibels and the average for 
the left ear 36 decibels.  Speech recognition in the right 
ear was 98 percent and speech recognition in the left ear was 
98 percent in the left ear.  The veteran reported no problems 
regarding a loss of hearing, but he did complain of aural 
fullness.  The veteran associated his ear problems with 
exposure to artillery fire.  A mild left ear sensorineural 
hearing loss in the left ear was reported.  

The veteran gave a history of neck pain due to service 
injuries during a June 1995 VA orthopedic examination.  No 
radiculopathy symptoms were reported.  Examination revealed 
no apparent deformity.  Range of motion in the neck was 
within normal limits.

During VA outpatient treatment in May 1997, it was reported 
that the veteran's hearing was normal to conversation and it 
was also reported that the veteran's neck was supple.  

During a June 2002 hearing before the undersigned Board 
member, the veteran again gave a history of an injury to the 
neck while he was in the service.  The veteran also said that 
his hearing disability had remained at the same level of 
severity as earlier.

II.  Service Connection for a Neck Disorder

In order to establish service connection for a disability, 
the facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting such 
service, was aggravated therein.  38 U.S.C.A. § 1131 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.303(2001).  When a disease 
is first diagnosed after service, service connection may 
nonetheless be established by evidence demonstrating that the 
disease was in fact incurred during the veteran's service, or 
by evidence that a presumptive period applies.  38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2002).  

In regard to the veteran's claim for service connection for a 
neck disability, the Board notes that the evidence shows 
treatment on one occasion during service for neck pain 
following a parachute jump.  The assessment on that occasion 
was strain, but no neck disability was shown on the veteran's 
subsequent examination prior to service discharge.  A VA 
examination of the veteran's neck conducted in September 1993 
found no abnormality and an x-ray of the cervical spine 
conducted at that time was normal.  The veteran was seen for 
complaints of neck pain following a May 1995 automobile 
accident and an impression of neck pain was rendered on that 
occasion, but no pathology involving the veteran's neck was 
found on a VA examination conducted shortly thereafter.  Pain 
in the absence of an underlying condition, does not 
constitute a disability for which service connection can be 
established.  Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999), appeal dismissed in part, and vacated and remanded in 
part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).

In order to establish service connection, there must be 
competent evidence of the claimed disability currently.  
Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998).

In view of the absence of any findings or diagnosis of 
chronic disability involving the veteran's neck subsequent to 
service, the Board concludes that the findings regarding the 
neck during service were acute and transitory and resolved 
without residuals.  Therefore, since the evidence does not 
show the current existence of any chronic neck disability 
attributable to service, service connection for a neck 
disability is not warranted.  

III  Rating for Left Ear Hearing Loss

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A.§ 1155; 38 C.F.R. Part 4 
(2001).  

In Fenderson v. West,  12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) held that 
there is a distinction between an original claim and a claim 
for an increased rating.  The Court also held that the rule 
from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance"), is not 
applicable to the assignment of an initial rating for 
disability following an initial award of service connection 
for that disability.  Rather, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found- a practice known as staged 
ratings.  As the issue of an increased rating for defective 
hearing in the left ear involves a rating assigned in 
connection with a grant of service connection, the Board will 
consider whether staged ratings are warranted.

It is observed that the veteran has been assigned a 
noncompensable (0 percent) rating for his service connected 
defective hearing in the left ear4 pursuant to Diagnostic 
Code 6100 for hearing impairment.  Evaluations of defective 
hearing range from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by results 
of controlled speech discrimination tests, together with the 
average hearing threshold, as measured by pure tone 
audiometry tests in the frequencies of 1000, 2000, 3000, and 
4000 cycles per second.  To evaluate the degree of disability 
from service-connected defective hearing, the rating schedule 
establishes 11 auditory acuity levels designated from level I 
for essentially normal acuity through level XI for profound 
deafness.  In situations where service connection has been 
granted only for defective hearing involving one ear, and the 
veteran does not have total deafness in both ears, the 
hearing acuity of the non-service-connected ear is considered 
to be normal.  In such situations, a maximum 10 percent 
evaluation is assignable where hearing in the service-
connected ear is at level X or level XI.  38 U.S.C.A. 
§ 1160(a) (West Supp. 2002); 38 C.F.R. § 4.85, Diagnostic 
Codes 6100 to 6110.  

Hearing loss evaluations are determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

The Board notes that portions of the VA disability rating 
schedule concerning diseases of the ear was amended on June 
10, 1999.  The Court has held that, when a change occurs in 
an applicable statute or regulation after a claim has been 
filed but before a final decision has been rendered, the VA 
must apply the version of the statute or regulation which is 
most favorable to the veteran, unless Congress has expressly 
provided otherwise or has authorized the VA to provide 
otherwise and the VA has done so.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  However, the Board notes that the 
amendments to the disability ratings for the diseases of the 
ear made no substantive changes.  

During the appeal period in this case the veteran has 
received two VA audiometric evaluations with the most recent 
conducted in June 1995.  The Board notes in this regard that 
the veteran has not complained that his hearing acuity has 
diminished in recent years and, in his June 2002 hearing 
before the undersigned, he testified that his hearing had 
been essentially stable.  The findings in regard to the 
veteran's left ear hearing acuity reported on both the 
September 1993 and May 1995 audiometric evaluations compute 
to a level I hearing loss in that ear.  When combined with 
the Level I hearing loss in effect for his nonservice 
connected right ear, the veteran's hearing loss in the left 
ear warrants no more than the noncompensable rating for left 
ear hearing loss that is currently in effect.  Therefore, 
entitlement to a compensable evaluation for defective hearing 
in the left ear is not warranted.  

Because there is no evidence that the veteran's hearing 
disability has met the criteria for a compensable evaluation 
at any time since the effective date of the grant of service 
connection, June 12, 1993, there is no basis for "staged 
ratings" pursuant to Fenderson, supra.


ORDER

Entitlement to service connection for a neck disability is 
denied.  

Entitlement to an initial compensable rating for defective 
hearing in the left ear is denied.  


		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

